Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
This application is a 371 of PCT/US2017/065294 (filed 12/8/2017) which claims benefit of 62/431,627 (filed 12/8/2016).

Election/Restrictions
Applicant’s election without traverse of group I and species of lipid as metabolites in the reply filed on 11/19/2021 is acknowledged. Claims 5, 7-8 and 11 (drawn to nonelected species) were previously withdrawn for examination, since the elected species is found allowable, therefore claims drawn to non-elected species that requiring all the limitations of the allowable claim is rejoined for examination, which is subsequently found allowable. 
Claims 1, 4-8, 10-11, 16-17, 19, 28-29, 31 and 35-40 are under examination. 

 EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew W. Williams on 7/28/2022.

The application has been amended as follows:	
IN THE CLAIMS:
Please cancel claims 39-40.
Please amend claims 1, 4-7 and 38 as follows: 
In claim 1, line 2, please replace “metabolites from a” with - - metabolites from two or more portions of a non-de-paraffinized - - ; line 10, insert - - are selected from the group consisting of - -  after “metabolites”; line 11, delete “are” after “(a)”; line 13, delete “comprise” after “(c)”.
Claim 4, line 1, please insert - - are selected from the group consisting of  - -  after “metabolites”;  line 2, delete “are” after “(a)”; line 4, delete “comprise” after “(c)”.
Claim 5, line 1, please insert - - are selected from the group consisting of  - -  after “metabolites”;  line 2, delete “are” after “(a)”; line 5, delete “comprise” after “(c)”.
Claim 6, line 1, please insert - - are selected from the group consisting of  - -  after “metabolites”;  line 2, delete “are” after “(a)”; line 6, delete “comprise” after “(c)”.
Claim 7, line 1, insert - - the group consisting of - - after “selected from”.
Claim 38, line 1, please replace “has the design depicted in FIG. 6” with - - comprising:
a housing including a chamber with an opening;
one or more restraints extending at least partially across a width of the cassette within the
chamber, wherein the one or more restraints extends along at least a portion of a length of the
chamber between the opening and an opposing interior surface of the chamber, and wherein the one or more restraints retain a slide against a first side of the chamber and spaced from a second opposing side of the chamber when the slide is positioned within the chamber - - .

The following is an examiner’s statement of reasons for allowance: The closest prior arts, Mahmoodi and Wojakowska teach methods of detecting lipid from sample without teaching/suggesting steps of extracting one or more metabolites from two or more portions of a non-de-paraffinized formalin-fixed paraffin-embedded preparation (FFPE) of a biological sample, and it is not obvious to combine the steps because none of the references (including Yuan and Oroskar) provides motivation to extract one or more metabolites from two or more portions of a non-de-paraffinized formalin-fixed paraffin-embedded preparation of a biological sample for anticipated success of detecting claimed metabolites in the FFPE. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1, 4-8, 10-11, 16-17, 19, 28-29, 31 and 35-38 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BIN SHEN/Primary Examiner, Art Unit 1653